DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/11/2021, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Rejections based on a newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 – 8, 10 – 12, 14 – 16, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj et al. US 2015/0316904 (hereinafter Govindaraj) in view of Enver et al. US 2017/0102694 (hereinafter Enver).

Regarding claim 1, Govindaraj teaches: an industrial device, comprising:
a memory that stores executable components (Fig. 3 - - memory); and
a processor, operatively coupled to the memory, that executes the executable components (Fig. 3 - - processor) , the executable components comprising:
an analysis component configured to perform analysis on data generated by or received by the industrial device and identify a performance issue associated with the industrial device based on a result of the analysis, wherein the data relates to a first industrial automation system, of an industrial enterprise, that includes the industrial device ([0045] - - the industrial control system 22 may perform analyses on the received data; [0163] - - the industrial control system 22 may diagnose problems in a respective industrial automation system; [0170] - - local factory 12 is a first industrial automation system; control system receiving data from local factory), and

a client interface component configured to send the dashboard interface to a client device ([0186] - - sending information to a remote monitoring service); and
an analytic scaling component configured to, in response to a determination that the result of the analysis satisfies a first scaling criterion indicative of a relevance to a second industrial automation system, send the result of the analysis and a subset of the data relating to the result to another analysis component hosted on another industrial device associated with the second industrial automation system ([0220] - - the control system 22 may send a recommendation to one of the control systems 22 (second industrial automation system) based on the analysis [0163] - - the industrial control system 22 may diagnose certain problems in a respective industrial automation system, predict when problems may arise in the respective automation system, determine how operations may be adjusted in the respective automation system), and
in response to a determination that the result of the analysis satisfies a second scaling criterion indicative of a relevance to a high-level analytics system ([0162] - - the cloud-computing device may be dedicated to performing complex and time-consuming analysis, [0165] - - the local industrial control system send data to the cloud computing device), and
the high-level analytics system is at least one of the cloud-based analytics system, an enterprise resource planning system, a manufacturing execution system, a 

But Govindaraj does not explicitly teach: 
defer sending the result of the analysis and the subset of the data relating to the result to the high-level analytics system until a request of the result of the analysis is required by the high-level analytics system, wherein the second scaling criterion comprises at least an indication of a specified state of a machine that is to trigger sending of the result and the subset of the data to the high- level analytic system,

However, Enver teaches:
defer sending the result of the analysis and the subset of the data relating to the result to the high-level analytics system until a request of the result of the analysis is required by the high-level analytics system, wherein the second scaling criterion comprises at least an indication of a specified state of a machine that is to trigger sending of the result and the subset of the data to the high- level analytic system ([0111] - - only particular source-generated data that is necessary to support a broader or higher-level of data analytics need to be communicated to recipient data engines; [0252] - - only the data that is necessary to support outer loop predictions and optimizations need to be communicated to higher level/more capable analytics servers and cloud platforms),

Govindaraj and Enver are analogous art because they are from the same field of endeavor.  They all relate to control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as taught by Govindaraj, and incorporating deferring sending data until required by the high level analytics system, as taught by Enver.  

One of ordinary skill in the art would have been motivated to do this modification in order to minimizing bandwidth usage, as suggested by Enver ([0012]).

Regarding claim 2, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: the client interface component is further configured to generate a configuration interface display on the client device or on another client device, and receive, via interaction with the configuration interface display, configuration data defining the first scaling criterion and the second scaling criterion ([0049] - - operator interface to modify settings of the industrial control system; [0202] - - different control systems or users may subscribe or request access to a respective data feed channel).

Regarding claim 3, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: the first scaling criterion or the second scaling criterion further comprises at least one of an identification of the subset of the data relevant to the second industrial automation system or to the high-level analytic system or a value of one or more items of the data that is to trigger the sending of the result to the other analysis component or to the high-level analytic system ([0219] Using these types of analyses, the control system 22 may predict or determine an expected behavior of various components in the respective industrial automation system (identification of the subset of the data relevant to the second industrial automation system) )

Regarding claim 5, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: the performance issue is at least one of a determination that the industrial device or the first industrial automation system is at risk of failure or degraded performance ([0163] - - diagnose certain problems in a respective industrial automation system; [0190] - - determining a particular section of the local factory or one of the local components may experience a fault or failure), a determination that the first industrial automation system is at risk of producing an excessive amount of product waste, a determination that the first industrial automation 

Regarding claim 6, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: the analysis component is further configured to, in response to the identification of the performance issue, generate a control instruction configured to alter operation of the industrial device to mitigate the performance issue ([0184] - - the cloud-computing device 274 may determine operation adjustments for the local components 20 in the local factory 12 based on the analyses performed at block 288. The cloud-computing device 274 may then, at block 292, send one or more commands to the local industrial control system 22 to adjust the operations of the local components 20 communicatively coupled to the local control system 22 to operate more efficiently, produce more effectively, conserve energy, or the like.)

Regarding claim 7, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: the control instruction is at least one of an instruction to place the first industrial automation system in a slow operation mode ([0190] - - the cloud-computing device 274 may send commands to the local industrial control system 22 to alter the operations of the certain section or components 20 of the local factory 12 

Regarding claim 8, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: the memory is a first memory, the processor is a first processor, and the industrial device further comprises:
a second memory that stores a control program and associated data values; and
a second processor configured to execute the control program and to control output signals of the industrial device in accordance with execution of the control program,
wherein the analysis component reads at least a portion of the data from the second memory ([0053] - - the processor include multiple processors; the memory 36 and storage 38 are multiple memories).

Regarding claim 10, Govindaraj teaches: a method, comprising:
identifying, by an industrial device comprising a processor and based on an analysis of data generated by or received by the industrial device in connection with control of a first industrial automation system, a performance issue associated with the 
in response to the identifying, generating, by the industrial device, a dashboard interface that renders a notification of the performance issue ([0185] - - GUI indicating alarm conditions);
sending, by the industrial device, the dashboard interface to a client device ([0186] - - sending information to a remote monitoring service);
in response to determining that a result of the analysis satisfies a first criterion indicative of a relevance to operation of a second industrial automation system, sending, by the industrial device, the result of the analysis and a subset of the data relating to the result to another industrial device associated with the second industrial automation system ([0220] - - the control system 22 may send a recommendation to one of the control systems 22 (second industrial automation system) based on the analysis [0163] - - the industrial control system 22 may diagnose certain problems in a respective industrial automation system, predict when problems may arise in the respective automation system, determine how operations may be adjusted in the respective automation system); and
in response to determining that the result of the analysis satisfies a second criterion indicative of a relevance to a high-level analytics system ([0162] - - the cloud-computing device may be dedicated to performing complex and time-consuming analysis, [0165] - - the local industrial control system send data to the cloud computing device), and


But Govindaraj does not explicitly teach: 
deferring sending, by the industrial device, the result of the analysis and the subset of the data relating to the result to the high-level analytics system until a request of the result of the analysis is required by the high-level analytics system, wherein the second criterion comprises at least a definition of a state of a machine that is to trigger the sending of the result and the subset of the data to the high-level analytic system,

However, Enver teaches:
deferring sending, by the industrial device, the result of the analysis and the subset of the data relating to the result to the high-level analytics system until a request of the result of the analysis is required by the high-level analytics system, wherein the second criterion comprises at least a definition of a state of a machine that is to trigger the sending of the result and the subset of the data to the high-level analytic system ([0111] - - only particular source-generated data that is necessary to support a broader or higher-level of data analytics need to be communicated to recipient data engines; [0252] - - only the data that is necessary to support outer loop predictions and 

Govindaraj and Enver are analogous art because they are from the same field of endeavor.  They all relate to control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Govindaraj, and incorporating deferring sending data until required by the high level analytics system, as taught by Enver.  

One of ordinary skill in the art would have been motivated to do this modification in order to minimizing bandwidth usage, as suggested by Enver ([0012]).

Regarding claim 11, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: rendering, by the industrial device, a configuration interface display on the client device or another client device; and
receiving, by the industrial device via interaction with the configuration interface display, configuration data defining the first criterion or the second criterion ([0049] - - operator interface to modify settings of the industrial control system; [0202] - - different 

Regarding claim 12, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: the receiving the configuration data comprises receiving configuration data defining, as the first criterion or the second criterion, at least one of an identity of the subset of the data relevant to the second industrial automation system or to the high-level analytic system or a value of one or more items of the data that is to trigger the sending of the result to the other industrial device or to the high-level analytic system ([0219] Using these types of analyses, the control system 22 may predict or determine an expected behavior of various components in the respective industrial automation system (identification of the subset of the data relevant to the second industrial automation system) )

Regarding claim 14, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: identifying at least one of a risk of failure or performance degradation of the industrial device or the first industrial automation system ([0163] - - diagnose certain problems in a respective industrial automation system; [0190] - - determining a particular section of the local factory or one of the local 

Regarding claim 15, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: in response to the identifying of the performance issue, generating, by the industrial device, a control instruction configured to change operation of the industrial device in a manner that mitigates the performance issue ([0184] - - the cloud-computing device 274 may determine operation adjustments for the local components 20 in the local factory 12 based on the analyses performed at block 288. The cloud-computing device 274 may then, at block 292, send one or more commands to the local industrial control system 22 to adjust the operations of the local components 20 communicatively coupled to the local control system 22 to operate more efficiently, produce more effectively, conserve energy, or the like.)

Regarding claim 16, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: generating at least one of an instruction to place the first industrial automation system in a slow operation mode ([0190] - - the cloud-

Regarding claim 18, Govindaraj teaches: a system for performing scalable analytics in an industrial environment, comprising:
a set of analytic systems, comprising respective processors, deployed at multiple levels of an industrial enterprise, the set of analytic systems including a least a first subset of the analytic systems deployed at a device level of the industrial enterprise and a second subset of the analytic systems residing on a cloud platform associated with the industrial enterprise (Fig. 18, [0165] - - local industrial control system is a first subset; cloud computing device is a second subset), wherein
a first analytic system, of the first subset of the analytic systems, is configured to perform device-level analytics on industrial data generated by first industrial devices, and,
in response to a determination that a first result of the device-level analytics satisfies a first defined criterion indicative of a relevance of the first result to an operation of second industrial devices, send the first result and a subset of the industrial data relating to the first result to a second analytic system of the first subset of the 
in response to a determination that the first result of the device-level analytics satisfies a second defined criterion indicative of a relevance to a third analytic system, of the second subset of the analytic systems ([0162] - - the cloud-computing device may be dedicated to performing complex and time-consuming analysis, [0165] - - the local industrial control system send data to the cloud computing device), 
the second subset of the analytic systems are configured to perform cloud-level analytics on the subset of the industrial data and to send a second result of the cloud-level analytics to at least one of the first subset of the analytic systems ([0165] - - cloud computing device 274 is the high-level analytics system which is a cloud-based analytics system).

But Govindaraj does not explicitly teach: 
defer sending the first result and the subset of the industrial data relating to the first result to the third analytic system until a request of the result of the analysis is required by the third analytic system, the second defined criterion comprises at least an 

However, Enver teaches:
defer sending the first result and the subset of the industrial data relating to the first result to the third analytic system until a request of the result of the analysis is required by the third analytic system, the second defined criterion comprises at least an indication of a specified state of a machine that is to trigger sending of the first result and the subset of the industrial data to the third analytic system ([0111] - - only particular source-generated data that is necessary to support a broader or higher-level of data analytics need to be communicated to recipient data engines; [0252] - - only the data that is necessary to support outer loop predictions and optimizations need to be communicated to higher level/more capable analytics servers and cloud platforms),

Govindaraj and Enver are analogous art because they are from the same field of endeavor.  They all relate to control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Govindaraj, and incorporating deferring sending data until required by the high level analytics system, as taught by Enver.  

Enver ([0012]).

Regarding claim 19, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: the second subset of the analytic systems are configured to send the second result to the at least one of the first subset of the analytic systems in response to a determination that the second result has a relevance to an industrial automation system monitored or controlled by a subset of the industrial devices ([0220] - - the control system 22 may send a recommendation to one of the control systems 22 in the industrial automation system 10 based on the analysis. That is, the control system 22 may send a recommendation to alter the operations of an industrial automation component 20 that corresponds to the respective control system 22 based on the predicted behavior, the threshold, and the like)

Regarding claim 20, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

Govindaraj further teaches: the first subset of the analytic systems are hosted on two or more of the industrial devices (Fig. 1, [0044] - - the industrial control system 22 may be incorporated into any physical device, e.g. the industrial automation components).

Claims 4, 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj et al. US 2015/0316904 (hereinafter Govindaraj) in view of Enver et al. US 2017/0102694 (hereinafter Enver) and further in view of Lundeberg et al. US 2008/0082297 (hereinafter Lundeberg)

Regarding claim 4, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

But the combination of Govindaraj and Enver does not explicitly teach: the analysis component is configured to identify, based on analysis of a first subset of the data, a range of a performance metric of the industrial device that correlates with a defined production outcome over multiple production cycles, generate performance model data that records the range of the performance metrics, and
identify the performance issue based on a comparison of the performance model data with a second subset of the data received or generated by the industrial device subsequent to receipt of generation of the first subset of the data.

However, Lundeberg teaches: the analysis component is configured to identify, based on analysis of a first subset of the data, a range of a performance metric of the industrial device that correlates with a defined production outcome over multiple production cycles ([0169], [0170] - - gathering training data which is free of fault and representative of the expected operational range), 

identify the performance issue based on a comparison of the performance model data with a second subset of the data received or generated by the industrial device subsequent to receipt of generation of the first subset of the data ([0169] - - detect coking fault using actual and predicted values; [0176] - - deviation of actual Y from predicted value give indication of the severity of coking; activate alert based on threshold limits of the ratio between actual Y and predicted value).

Govindaraj, Enver and Lundeberg are analogous art because they are from the same field of endeavor.  They all relate to control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as taught by the combination of Govindaraj and Enver, and incorporating detecting fault using a model predicted value by, as taught by Lundeberg.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve detecting abnormal situations, as suggested by Lundeberg ([0019]).

Regarding claim 9, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

 Govindaraj and Enver does not explicitly teach: the analysis component is configured to identify the performance issue based on a comparison of the data with performance model data stored on the memory, and
the performance model data defines valid ranges of performance metrics of the first industrial automation system.

However, Lundeberg teaches: the analysis component is configured to identify the performance issue based on a comparison of the data with performance model data stored on the memory ([0169] - - detect coking fault using actual and predicted values; [0176] - - deviation of actual Y from predicted value give indication of the severity of coking; activate alert based on threshold limits of the ratio between actual Y and predicted value), and
the performance model data defines valid ranges of performance metrics of the first industrial automation system ([0169], [0170] - - gathering training data which is free of fault and representative of the expected operational range; [0176] - - deviation of actual Y from predicted value give indication of the severity of coking; activate alert based on threshold limits of the ratio between actual Y and predicted value), 

Govindaraj, Enver and Lundeberg are analogous art because they are from the same field of endeavor.  They all relate to control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as  Govindaraj and Enver, and incorporating detecting fault using a model predicted value by, as taught by Lundeberg.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve detecting abnormal situations, as suggested by Lundeberg ([0019]).

Regarding claim 13, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

But the combination of Govindaraj and Enver does not explicitly teach:
identifying, based on analysis of a first subset of the data, a range of a performance metric of the industrial device that correlates with a defined production outcome over multiple production cycles, 
generating performance model data that records the range of the performance metrics, and 
identifying the performance issue based on a comparison of the performance model data with a second subset of the data received or generated by the industrial device subsequent to receipt of generation of the first subset of the data.

However, Lundeberg teaches: identifying, based on analysis of a first subset of the data, a range of a performance metric of the industrial device that correlates with a defined production outcome over multiple production cycles ([0169], [0170] - - gathering training data which is free of fault and representative of the expected operational range), 

identifying the performance issue based on a comparison of the performance model data with a second subset of the data received or generated by the industrial device subsequent to receipt of generation of the first subset of the data ([0176] - - deviation of actual Y from predicted value give indication of the severity of coking; activate alert based on threshold limits of the ratio between actual Y and predicted value).

Govindaraj, Enver and Lundeberg are analogous art because they are from the same field of endeavor.  They all relate to control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Govindaraj and Enver, and incorporating detecting fault using a model predicted value by, as taught by Lundeberg.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve detecting abnormal situations, as suggested by Lundeberg ([0019]).

Regarding claim 17, the combination of Govindaraj and Enver teaches all the limitations of the base claims as outlined above. 

 Govindaraj and Enver does not explicitly teach:
generating a performance model data that defines valid ranges of performance metrics of the first industrial automation system; and
identifying the performance issue based on a comparison of at least a portion of the data with the performance model data.

However, Lundeberg teaches: generating a performance model data that defines valid ranges of performance metrics of the first industrial automation system ([0169], [0170] - - gathering training data which is free of fault and representative of the expected operational range; [0176] - - deviation of actual Y from predicted value give indication of the severity of coking; activate alert based on threshold limits of the ratio between actual Y and predicted value), and
identifying the performance issue based on a comparison of at least a portion of the data with the performance model data ([0169] - - detect coking fault using actual and predicted values; [0176] - - deviation of actual Y from predicted value give indication of the severity of coking; activate alert based on threshold limits of the ratio between actual Y and predicted value),

Govindaraj, Enver and Lundeberg are analogous art because they are from the same field of endeavor.  They all relate to control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as  Govindaraj and Enver, and incorporating detecting fault using a model predicted value by, as taught by Lundeberg.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve detecting abnormal situations, as suggested by Lundeberg ([0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YUHUI R PAN/Primary Examiner, Art Unit 2116